AMENDED AND RESTATED JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate.This Agreement may be executed in any number of counterparts and all of such counterparts taken together shall constitute one and the same instrument. Dated: December 20, 2010 THIRD POINT LLC By:Daniel S. Loeb, Chief Executive Officer By:/s/ William Song Name:William Song Title:Attorney-in-Fact THIRD POINT PARTNERS LP By:Third Point Advisors LLC, its general partner By:Daniel S. Loeb, Managing Member By:/s/ William Song Name:William Song Title:Attorney-in-Fact THIRD POINT PARTNERS QUALIFIED LP By:Third Point Advisors LLC, its general partner By:Daniel S. Loeb, Managing Member By:/s/ William Song Name:William Song Title:Attorney-in-Fact DANIEL S. LOEB By:/s/ William Song Name:William Song Title:Attorney-in-Fact
